












EMERGE CAPITAL CORP.
 
MERCHANT BANKERS
 
109 North Post Oak Lane,
Suite 422
Houston, TX 77024
TEL: 713-621-2737
FAX: 713-586-6678





Thursday, February 23, 2006
Company Press Release




Emerge Capital Corp. Sells Aim American Mortgage Subsidiary




HOUSTON, TEXAS - (PRWEB/VINTAGE NEWSWIRE) - Thursday, February 23, 2006


Emerge Capital Corp. (OTCBB:EMGC) announced today that the company has sold its
interest in its residential mortgage lending subsidiary, Aim American Mortgage,
Inc.


Emerge Capital President and CEO Tim Connolly commented “This sale is part of
our continuing plan to focus our resources and capital in those areas we believe
will provide the greatest return to our shareholders. Rising interest rates and
softening housing markets led to our recent decision to divest ourselves of our
real estate subsidiary, Lehigh, and our mortgage lending subsidiary. We can now
concentrate our efforts on executing the Emerge Capital Corp. long term business
plans.”


Emerge Capital Corp. provides Business Restructuring, Turnaround Management, and
Advisory Services for emerging and re-emerging public and private companies
through its wholly owned operating subsidiary, Corporate Strategies, Inc. (CSI).
CSI helps micro-cap public companies accelerate growth, provides working capital
strategies, funding alternatives and in select cases, makes direct investments
in our client companies. CSI markets its turnaround services to hedge funds,
institutional investors, and banks that have significant exposure in troubled
micro-cap public companies. Typically, these companies are in operational or
financial difficulty, may be in default of lending or equity agreements, and may
be facing bankruptcy or liquidation if their operations are not turned around.
CSI is compensated with cash payments on a monthly or quarterly basis, and the
most significant part of our compensation is in outright grants of equity in the
form of common stock, and/or warrants for purchasing common stock. We believe
this compensation plan provides us with an opportunity to achieve venture
capital like returns on our equity participation, and aligns our interests with
the client company and its shareholders because our ultimate compensation is
determined by successfully increasing shareholder value. This performance based
arrangement clearly demonstrates that our interests are consistent with the
goals of our clients, their shareholders, and the shareholders of Emerge Capital
Corp.
________________________________________________________________________________________
Contact: Darla Blaha      
Emerge Capital Corp/Corporate Strategies, Inc. .   
713-621-2737     
 news@corporate-strategies.net    


All statements included in this press release, other than statements of
historical fact, are forward-looking statements. Although Management believes
that the expectations reflected in these forward-looking statements are
reasonable, it can give no assurance that such expectations will prove to have
been correct. Important factors could cause actual results to differ materially
from the expectations that are disclosed in this Press Release. While Emerge
Capital Corp/Corporate Strategies, Inc. believes its forecasting assumptions are
reasonable, there are factors that are hard to predict and influenced by
economic and other conditions that are beyond Emerge Capital Corp/Corporate
Strategies, Inc.'s control. Among the other important factors which could cause
actual results to differ materially from those in the forward-looking statements
are detailed in Emerge Capital Corp/Corporate Strategies, Inc.'s filings with
the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 